                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

VERONICA VALENTINE,                          )      Case No: 8:16CV131 and 8:16CV174
                                             )
                     Plaintiff,              )
                                             )           ORDER TO WITHDRAW
              vs.                            )          EXHIBITS OR TO SHOW
                                             )           CAUSE WHY EXHIBITS
LISA VILLWOK #1764 and JENNIFER              )        SHOULD NOT BE DESTROYED
HANSEN #1585                                 )
                                             )
                     Defendant.              )


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the plaintiff shall
either 1) withdraw the following exhibits previously submitted in this matter within 30
calendar days of the date of this order, or 2) show cause why the exhibits should not be
destroyed:


       (Defendant’s exhibit numbers 100-103) / Non-Jury Trial / February 20, 2018)


       If counsel fails to withdraw these exhibits as directed or to show cause why the
exhibits should not be destroyed, the clerk=s office is directed to destroy the listed exhibits
without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       DATED this 30th day of October, 2018.

                                                   BY THE COURT:

                                                   s/ Laurie Smith Camp
                                                   United States District Judge




                           Exhibits-Order_to_Withdraw_or_OSC_Destroy_Appeal_Time_Expired.docx
                                                                             Approved 12/22/14
